DETAILED ACTION
This communication is responsive to the Amendment filed January 28, 2021.  Claims 1-9, 15, and 17 are currently pending.
The objection to claim 16 set forth in the Office Action dated November 4, 2020 is WITHDRAWN as moot due to cancellation of the claim.
The rejection of claim 7 under 35 USC 112 set forth in the November 4 Office Action is WITHDRAWN due to Applicant’s responsive amendment.
The rejection of claims 10 and 16 under 35 USC 112 set forth in the November 4 Office Action is WITHDRAWN as moot due to cancellation of the claims.
The rejections of claims 1-6, 8, and 10 under 35 USC 103 in view of Hagadorn et al. (US 2014/0221587) set forth in the November 4 Office Action are WITHDRAWN due to Applicant’s including subject matter not taught or fairly suggested by Hagadorn in at least claim 1.
The rejections of claims 1-8 and 15 under 35 USC 103 in view of Tsou et al. (US 2019/0144653) set forth in the November 4 Office Action are WITHDRAWN due to Applicant’s removing Tsou as prior art under 35 USC 102(b)(2)(c) by filing a statement of common ownership.
The statutory double patenting rejections of claims 1-10 in view of Application No. 16/250,677 are WITHDRAWN as moot due to the abandonment of the ‘677 application.  The applications are no longer co-pending.
All currently pending claims are ALLOWED.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was filed after the mailing date of the Office Action on November 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-9, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over Hagadorn et al. (US 2014/0221587).  Hagadorn teaches a process for the polymerization of ethylene, propylene, and a dual-polymerizable diene in the presence of a pyridyldiamido transition metal complex and an activator.  (paras. [0152]-[0154]; Table 1; para. [0082].)
However, Hagadorn does not teach or fairly suggest the claimed process.  In particular, Hagadorn does not teach or fairly suggest a process in which the catalyst precursor is one of the pyridyldiamido or quinolinyldiamido transition metal complexes recited in the present claims.  Rather, the process of Hagadorn employs a pyridyldiamido transition metal complex with a materially different structure, and does not teach or fairly suggest otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763